Case:18-18332-MER Doc#:183 Filed:07/23/19                Entered:07/23/19 15:40:43 Page1 of 18




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                            )
                                                   )
 DALMATIAN FIRE EQUIPMENT, INC.,                   )   Case No. 18-18332 MER
                                                   )
                         Debtor.                   )   Chapter 11
                                                   )


            DALMATIAN FIRE EQUIPMENT’S PLAN OF REORGANIZATION


        DALMATIAN FIRE EQUIPMENT, INC., debtor-in-possession, by and through its
 undersigned counsel, proposes Dalmatian Fire Equipment’s Plan of Reorganization (the “Plan”)
 pursuant to Section 1121(a) of the Bankruptcy Code.

                                           ARTICLE I
                                          DEFINITIONS

        Unless otherwise provided in this Plan, all terms used herein that are defined or used in the
 Bankruptcy Code are intended to be used in this Plan as defined or used in the Bankruptcy Code.
 The following capitalized terms shall have the respective meanings set forth below, and such
 meanings shall be equally applicable to the singular and plural forms of the terms.

         “Administrative Claim” shall mean (i) a Claim for a cost or expense of administration of
 the Chapter 11 Case as contemplated in Section 503(b) of the Bankruptcy Code and entitled to
 priority pursuant to Section 507(a)(2) of the Bankruptcy Code; and (ii) all fees due under 28
 U.S.C. § 1930. Any Administrative Claims must be submitted to the Bankruptcy Court within
 sixty (60) days after the Effective Date or they will be disallowed.

         “Allowed” when used with respect to a Claim other than an Administrative Claim, shall
 mean a Claim (i) to the extent it is not a Contested Claim; or (ii) a Contested Claim, proof of which
 was filed with the Bankruptcy Court on or before any applicable Bar Date, and (x) as to which no
 objection has been filed by the Objection Date, unless such Claim is to be determined in a forum
 other than the Bankruptcy Court, in which case such Claim shall not become Allowed until
 determined by Final Order of such other forum and allowed by Final Order of the Bankruptcy
 Court; or (y) as to which an objection was filed by the Objection Date, to the extent allowed by a
 Final Order. “Allowed” when used with respect to a Claim that is an Administrative Claim, shall
 mean an Administrative Claim that has been allowed pursuant to Article V of the Plan.

          “Bankruptcy Code” shall mean Title 11 of the United States Code.

        “Bankruptcy Court” shall mean the Bankruptcy Court unit of the United States District
 Court for the District of Colorado.




                                           Page 1 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page2 of 18




        “Bar Date” shall mean May 27, 2019, the last date set by the Bankruptcy Court for filing
 Claims that are not Administrative Claims.

        “Chapter 11 Case” shall mean the case commenced under Chapter 11 of the Bankruptcy
 Code for the Debtor.

        “Claim” shall mean a claim, as defined in Section 101(5) of the Bankruptcy Code, against
 the Debtor.

         “Confirmation” shall mean the entry by the Bankruptcy Court of an order confirming the
 Plan in accordance with Chapter 11 of the Bankruptcy Code; “Confirmation Order” shall mean
 such order; and “Confirmation Date” shall mean the date on which such order is entered.

          “Contested” when used with respect to a Claim as to which a proof of claim has been timely
 filed with the Bankruptcy Court, shall mean a Claim that has not been Allowed: (i) that is listed in
 any of Debtor’s schedules of liabilities as disputed, unliquidated, or contingent; (ii) to the extent
 the proof of claim exceeds the scheduled amount; (iii) that is not listed in any such schedules or
 is listed with an unknown value; or, (iv) as to which an objection has been filed and as to which
 no Final Order allowing such Claim has been entered.

        “Debtor” shall mean Dalmatian Fire Equipment, Inc.

         “Disclosure Statement” shall mean the disclosure document describing the Plan as required
 to be filed by the Debtor, approved by the Court, and distributed to the various classes of Claims
 under the Plan as provided in Section 1125 of the Bankruptcy Code.

        “Distribution Date” when used with respect to an Allowed Administrative or Priority
 Claim, shall mean as soon as practicable after the later of (i) the Effective Date, or (ii) if the
 Administrative or Priority Claim is Allowed after the Effective Date, the fifth day of the next
 calendar month after the date upon which such Claim is Allowed.

         “Effective Date” shall mean the first business day after the passage of thirty (30) days from
 the date the Confirmation Order becomes a Final Order.

        “Equity Interest” shall mean the respective membership interests, if any, in the Debtor.

        “Fee Claim” shall mean a Claim under Section 330 or 503 of the Bankruptcy Code for
 allowance of compensation and reimbursement of expenses in the Chapter 11 Case.

           “Final Order” shall mean an order or judgment of the Bankruptcy Court or other court of
 competent jurisdiction which has not been reversed, stayed, modified, or amended and as to which
 (i) the time to appeal or seek review, rehearing, or certiorari has expired (without regard to whether
 the time to seek relief of a judgment under Rule 60(b) of the Federal Rules of Civil Procedure has
 expired); and (ii) no appeal or petition for review, rehearing, or certiorari is pending, or if pending
 as to which no bond or other stay has been issued, or as to which any right to appeal or seek review,
 rehearing, or certiorari has been waived.

        “Impaired” A class of claims or interests is “impaired” in accordance with 11 U.S.C. §




                                            Page 2 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                Entered:07/23/19 15:40:43 Page3 of 18




 1124 if the Plan alters the legal, equitable and/or contractual rights of the holders of such claims
 or interests.

         “Insider” shall mean any Person defined in Section 101(31)(B) of the Bankruptcy Code.

         “Late Filed Claims” shall mean any claim filed in the Chapter 11 Case after the Bar Date.

         “Litigation” shall mean any civil action pending on the Confirmation Date or commenced
 thereafter by the Reorganized Debtor, including any preference or avoidance actions under the
 Bankruptcy Code, any state and federal court proceedings, and any matters submitted to binding
 arbitration.

         “Objection Date” shall mean, with respect to a Claim other than a Claim that is an
 Administrative Claim, the first business day following the passage of sixty (60) days from the
 Effective Date.

        “Person” shall mean an individual, corporation, partnership, joint venture, trust, estate,
 unincorporated association, unincorporated organization, cooperative, limited liability company,
 governmental entity or political subdivision thereof, or any other legally recognized entity.

         “Plan” shall mean this Plan of Reorganization for the Debtor, as amended from time to
 time.

         “Plan Proponent” shall mean the Debtor.

        “Post-petition” shall mean anytime on or subsequent to September 24, 2018 and prior to
 the Confirmation Date.

         “Pre-petition” shall mean any time prior to September 24, 2018.

        “Priority Claim” shall mean a Claim entitled to priority in payment pursuant to Section
 507(a)(4) or 507(a)(5) of the Bankruptcy Code.

        “Pro Rata” shall mean with respect to any Person entitled to distribution, the percentage
 which such Person’s Allowed Claim bears to the sum of all Allowed Claims in the same class.

         “Reorganized Debtor” shall mean the reorganized Debtor under the confirmed Plan.

         “Secured Claim” shall mean any Claim secured by a valid and enforceable lien against the
 property of the Debtor, but only to the extent of the value of the collateral securing such Claim.

        “Tax Claim” shall mean any Claim of a governmental unit for taxes entitled to priority
 under Section 507(a)(8) of the Bankruptcy Code.

         “Unsecured Claim” shall mean a Claim that is not secured by a valid and enforceable lien
 against the property of the Debtor, other than Administrative Claims, Priority Claims, and Equity
 Interests.




                                           Page 3 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page4 of 18




         “Unimpaired” A class of claims or interests is “unimpaired” in accordance with 11 U.S.C.
 § 1124 if the legal, equitable and/or contractual rights of the holders of such claims or interests are
 not altered under the Plan.

                                  ARTICLE II
                CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

        The following is a designation of all classes of Claims and Equity Interests other than those
 Claims of a kind specified in Sections 507(a)(2), 507(a)(3), or 507(a)(8) of the Bankruptcy Code.

                Class 1         Allowed Unimpaired Unsecured Claim of ANB Bank

                Class 2         Priority Wage Claims

                Class 3         Executory Contracts and Unexpired Leases

                Class 4         General Unsecured Claims

                Class 5         Equity Interests

                Class 6         Late Filed Claims

                Class 7         Hexagon Digital Wave, LLC

                                  ARTICLE III
                   TREATMENT OF UNCLASSIFIED PRIORITY CLAIMS

         As provided in Section 1123(a)(1) of the Bankruptcy Code, the Claims against the Debtor
 covered in this Article III are not classified. The holders of such Claims are not entitled to vote
 on the Plan.

        3.1     Allowed Administrative Claims.

         The holders of Allowed Administrative Claims of the type specified in Section 507(a)(2)
 of the Bankruptcy Code shall receive cash equal to the allowed amount of such Claim or a lesser
 amount or different treatment as may be acceptable and agreed to by particular holders of such
 Claims. Such Claims shall be paid in full on the Effective Date or treated as otherwise agreed to
 by the holders of such Claims. The payment of professionals is subject to Court approval.

        3.2     Allowed Unsecured Tax Claims.

         During the pendency of this bankruptcy case, the Debtor sought and obtained Court
 approval to enter into and pay any amounts negotiated under voluntary disclosure agreements with
 several state and local taxing authorities. See docket nos. 149 and 164. The terms of any such
 agreements are incorporated herein by this reference. As set forth in more detail in Section 7.1
 below, the Debtor shall not be liable to pay any pre-petition taxes, claims, penalties, or interest
 allegedly due to any state or local taxing authority that did not timely file a proof of claim in this
 bankruptcy case.




                                            Page 4 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page5 of 18




         The Debtor believes that the only Section 507(a)(8) Claim is held by the Colorado
 Department of Revenue for sale taxes owed in the amount of $900.00. The Debtor shall pay 100%
 of the Section 507(a)(8) Claim on the Effective Date. Claims for penalties not related to actual
 pecuniary loss shall be treated under Class 4.

        3.3     Fees Due Under 28 U.S.C. § 1930(a)(6).

         The Reorganized Debtor shall make all payments required to be made to the U.S. Trustee
 program pursuant to 28 U.S.C. § 1930(a)(6) until the Chapter 11 Case is closed, converted, or
 dismissed. All payments due to the U.S. Trustee program pursuant to 28 U.S.C. § 1930(a)(6) shall
 be paid on the Effective Date, and the U.S. Trustee shall thereafter be paid fees due on a quarterly
 basis until the Chapter 11 Case is closed, converted, or dismissed. The Debtor will also timely file
 all required post-confirmation reports.

                                  ARTICLE IV
              IDENTIFICATION OF UNIMPAIRED AND IMPAIRED CLASSES

        Classes 2,4, and 7 are impaired under the Plan.

                                  ARTICLE V
                   TREATMENT OF CLAIMS AND EQUITY INTERESTS

        Class 1. (Allowed Unimpaired Unsecured Claim of ANB Bank). The Debtor entered into
 a Guaranty (Continuing Debt – Unlimited) (the “Guaranty”) with ANB Bank on February 2, 2017.
 Under the Guaranty, the Debtor guaranteed payment and performance under a separate loan
 agreement between ANB Bank and an affiliated corporate entity, 75 Oak Ave., LLC. Although
 Claim 4-1 filed by ANB Bank on December 28, 2018 lists ANB Bank’s claim as a Secured Claim,
 ANB Bank’s claim is not actually secured by any property owned by the Debtor and is therefore
 an Unsecured Claim. Upon information and belief, ANB Bank will soon file an amended claim
 to acknowledge that its claim is unsecured. As of the Petition Date, the amount due under the loan
 guaranteed by the Debtor was $1,510,237.06. The underlying loan is not in default and is fully
 secured by real estate owned by 75 Oak Ave., LLC. Under this Plan, the Guaranty shall not be
 modified, shall remain in effect, and the Debtor’s obligations under the same remain unchanged.

         Class 2. (Priority Wage Claims Under 11 U.S.C. § 507(a)(4)). Any creditors holding
 priority wage Claims under 11 U.S.C. § 507(a)(4) shall receive cash on the Effective Date equal
 to the allowed amount of such Claim(s). The only priority wage claim is that of Erin Livingstone
 in the amount of $937.50.

          Class 3. (Executory Contracts and Unexpired Leases). Any unexpired leases or executory
 contracts not otherwise dealt with in the Plan shall be deemed rejected. Under the terms of any
 lease agreements, in the event that a lease is rejected, the equipment or property will be returned
 to the lessor, unless Debtor and the lessor otherwise agree.

         Any Class 3 claimant asserting a claim for damages arising from rejection of an executory
 contract or unexpired lease shall file a proof of claim with the Bankruptcy Court by the later of the
 Effective Date or thirty days after entry of the Order granting the motion to reject or the claim shall
 be forever barred. The claims held by holders of rejected leases or executory contracts shall be




                                            Page 5 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                         Entered:07/23/19 15:40:43 Page6 of 18




 treated as Class 4 Unsecured Claims subject to the limitations of Section 502 of the Bankruptcy
 Code.

         On or about March 17, 2017, the Debtor (as lessee), King Buick GMC (as lessor), and
 ACAR Leasing, Ltd. (as assignor of the lessor) entered into a motor vehicle lease (the “Motor
 Vehicle Lease”). Pursuant to the Motor Vehicle Lease, the Debtor pays monthly for the use of a
 2017 GMC Sierra pick-up truck (the “Truck”). Pursuant to 11 U.S.C. § 365, the Debtor may
 assume or reject executory contracts and unexpired leases as part of a chapter 11 plan. 1 The
 question of whether to assume or reject an unexpired lease is one of business judgment of the
 debtor. See Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d. 1303, 1309 (5th Cir. 1985); In
 re Lady Baltimore Foods, Inc., 2004 WL 2192374, *2 (Bankr. D. Kan. August 13, 2004); In re the
 Beare Co., 177 B.R. 879, 882 (Bankr. W.D. Tenn. 1994). With regard to assumption or rejection,
 a presumption of reasonableness attaches to the debtor’s management decisions. Lady Baltimore,
 2192734 at * 5. The debtor need only demonstrate that the assumption of a lease will benefit the
 estate. Id. at *6; Beare Co., 177 B.R. at 882. In the exercise of the Debtor’s sound business
 judgment, the Debtor has determined that the Motor Vehicle Lease is a benefit to the estate and
 that continued use of the Truck and the option to purchase the Truck at the end of the Motor
 Vehicle Lease will be beneficial to the Debtor’s business operations. The Debtor anticipates
 paying its creditors in full through this Plan. Thus, rejection of the Motor Vehicle Lease would
 only lead to a claim for damages that the Debtor would be obligated to pay. The Debtor is current
 on all of its obligations under the Motor Vehicle Lease. Accordingly, no amounts are due pursuant
 to 11 U.S.C. § 365 to cure any defaults as a condition precedent to the assumption of the Motor
 Vehicle Lease. The Debtor hereby assumes the Motor Vehicle Lease. In the alternative, the
 Debtor and King Buick GMC and/or ACAR Leasing, Ltd. may terminate the Motor Vehicle Lease
 on such terms as are agreed upon by both parties subject to the monetary amount limits of Section
 7.6 below.

         The Debtor is a party to pre-petition real estate leases with affiliated entities 14 Oak, LLC
 and 75 Oak Ave., LLC. The Debtor was not in default of any payment obligations under the real
 property leases on the Petition Date and has remained in compliance with the same throughout this
 bankruptcy proceeding. The lease with 14 Oak, LLC expired at the end of May, 2019 and all of
 the Debtor’s operations are now located at 75 Oak Avenue. The Debtor’s prepetition lease with
 75 Oak Ave., LLC was amended on January 15, 2019. The Debtor is current on all of its
 obligations under the lease. Accordingly, no amounts are due pursuant to 11 U.S.C. § 365 to cure
 any defaults as a condition precedent to assumption. In the exercise of the Debtor’s sound business
 judgment, the Debtor has determined that the lease with 75 Oak Ave., LLC is a benefit to the
 estate. The Debtor hereby assumes its lease with 75 Oak Ave., LLC through this Plan and 75 Oak
 Ave., LLC has informed the Debtor that it stipulates and agrees to assumption.

         On the Petition Date, the Debtor was a party to a Client Services Agreement (the “CSA”)
 with CoAdvantage, a professional services organization. Under the CSA, the Debtor outsources
 employee management tasks, such as employee benefits, payroll, worker’s compensation, and
 payroll taxes. The Debtor was not in default of its obligations under the CSA on the Petition Date.
 Nevertheless, in order to ensure that its interests were adequately protected, CoAdvantage required
 1. “An assumption or rejection may also be accomplished as part of a Chapter 11 plan, obviating the need to file a
 separate motion as a contested matter.” In re Nat'l Gypsum Co., 208 F.3d 498, 511–12 (5th Cir.2000); 11 U.S.C. §
 1123(b)(2).” In re Amerivision Commc'ns, Inc., 349 B.R. 718, 722 (B.A.P. 10th Cir. 2006).




                                                  Page 6 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                Entered:07/23/19 15:40:43 Page7 of 18




 that the Debtor provide a $75,000.00 deposit (the “CoAdvantage Deposit”) with CoAdvantage to
 be used to fund the Debtor’s employee management obligations in the event of a default by the
 Debtor. On September 27, 2018, the Debtor filed a motion to authorize the Debtor to provide the
 CoAdvantage Deposit as adequate protection to be refunded upon confirmation of the Debtor’s
 Plan (docket no. 14). The Court granted the Debtor’s motion on October 4, 2018 (docket no. 27)
 and the Debtor made the CoAdvantage Deposit. The Debtor is current on all of its obligations
 under the CSA. Accordingly, no amounts are due pursuant to 11 U.S.C. § 365 to cure any defaults
 as a condition precedent to assumption. In the exercise of the Debtor’s sound business judgment,
 the Debtor has determined that the CSA is a benefit to the estate and should be assumed. The
 Debtor hereby assumes the CSA and CoAdvantage shall refund the CoAdvantage Deposit no later
 than 21 days after the Confirmation Date.

         Class 4. (Impaired and Unimpaired Unsecured Claims). Class 4 is comprised of creditors
 with or asserting Unsecured Claims against the Debtor, including any allowed penalty Claims held
 by any taxing authority which are not related to actual pecuniary loss. Allowed Class 4 Claims
 shall be paid: (a) according to the original terms of the pre-petition agreement with such creditor;
 (b) as otherwise agreed by the creditor; or (c) on the Effective Date, in full, final, and complete
 satisfaction of their Unsecured Claims, as set forth in the chart below. Distributions to Class 4
 claimants shall not exceed the amount of the Allowed Unsecured Claims plus interest calculated
 pursuant to the terms of any pre-petition agreements or if no interest rate is included, two and a
 half percent (2.5%) per annum. The Class 4 creditors who have timely filed Unsecured Claims or
 were listed as creditors are as follows:

  Name of         Amount of        Amount           Description     Status           Treatment
  Claimant        the Proof of     Owed
                  Claim or         Pursuant to
                  Schedule F       Debtor’s
                                   Records

  Waas            $4,900.00        $4,400.00        Legal           Disputed         If Allowed –
  Campbell                                          Services /                       paid on the
  Rivera                                            Claim 3-1                        Effective
  Johnson &                                                                          Date or when
  Velasquez,                                                                         Allowed
  LLP

  Fire            $1,113.00        $778.00          Goods Sold /    Disputed         If Allowed –
  Protection                                        Claim 5-1                        paid on the
  Equipment                                                                          Effective
  Co.                                                                                Date or when
                                                                                     Allowed

  Hudson Fire     $1,930.00        $0.00            Goods Sold /    Disputed         If Allowed –
  Protection                                        Claim 6-1                        Paid on the
  District                                                                           Effective
                                                                                     Date or when




                                           Page 7 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19        Entered:07/23/19 15:40:43 Page8 of 18




                                                                       Allowed

  John W. Abel $7,382.50       $0.00         Goods Sold /   Disputed   If Allowed –
                                             Claim 7-1                 Paid on the
                                                                       Effective
                                                                       Date or when
                                                                       Allowed

  Wilderness     $187.50       $0.00         Goods Sold /   Disputed   If Allowed –
  Volunteer                                  Claim 8-1                 Paid on the
  Fire                                                                 Effective
  Department,                                                          Date or when
  Inc.                                                                 Allowed

  Illinois Union $7,616.00     $0.00         Insurance      Disputed   If Allowed –
  Insurance                                  Premium /                 Paid on the
  Company                                    Claim 12-1                Effective
                                                                       Date or when
                                                                       Allowed

  State of       $3,865.00     $0.00         Goods Sold     Disputed   If Allowed -
  Maine,                                     and Warranty              paid on the
  Maine State                                / Claim 9-1               Effective
  Prison                                                               Date or when
                                                                       Allowed

  Digital Wave   $38,725.00    $36,525.00    Services       Disputed   If Allowed –
  Corporation                                Performed /               paid on the
                                             Claim 10-1                Effective
                                                                       Date or when
                                                                       Allowed

  Carole R.      $686,032.65   $682,798.43   Loan /         Allowed    Paid
  Simmons                                    Schedule F                according to
                                                                       terms of
                                                                       original pre-
                                                                       petition
                                                                       agreement

  Chalybeate     $4,365.00     $4,365.00     Goods Sold /   Allowed    Paid on
  Fire and                                   Schedule F                Effective
  Rescue                                                               Date

  Chase Ink      $6,974.65     $0.00         Loan /         Disputed   If Allowed –
  Card                                       Schedule F                Paid on the
                                                                       Effective
                                                                       Date or when




                                       Page 8 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19      Entered:07/23/19 15:40:43 Page9 of 18




                                                                     Allowed

  Custom        $975.00      $975.00       Goods Sold /   Allowed    Paid on
  Coatings,                                Schedule F                Effective
  LLC                                                                Date

  Daniel        $42,917.10   $42,917.10    Loan /         Allowed    Paid
  Simmons                                  Schedule F                according to
                                                                     terms of
                                                                     original pre-
                                                                     petition
                                                                     agreement

  David         $42,917.10   $42,917.10    Loan /         Allowed    Paid
  Simmons                                  Schedule F                according to
                                                                     terms of
                                                                     original pre-
                                                                     petition
                                                                     agreement

  Elan Card     $12,293.53   $0.00         Loan /         Disputed   If Allowed –
                                           Schedule F                Paid on the
                                                                     Effective
                                                                     Date or when
                                                                     Allowed

  Fire Trader   $1,100.00    $1,100.00     Services       Allowed    Paid on
                                           Performed /               Effective
                                           Schedule F                Date

  First         $4,365.26    $0.00         Services       Disputed   If Allowed –
  Insurance                                Performed /               Paid on the
  Funding                                  Schedule F                Effective
  Corp.                                                              Date or when
                                                                     Allowed

  Gallegos      $319.66      $0.00         Services       Disputed   If Allowed –
  Sanitation,                              Performed /               Paid on the
  Inc.                                     Schedule F                Effective
                                                                     Date or when
                                                                     Allowed

  Jefferson-    $1,729.50    $1,729.50     Services       Allowed    Paid on
  Como Fire                                Performed /               Effective
  Department                               Schedule F                Date




                                     Page 9 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page10 of 18




   Kevin L.         $111,184.23      $111,184.23      Loan /           Allowed          Paid
   Simmons                                            Schedule F                        according to
                                                                                        terms of
                                                                                        original pre-
                                                                                        petition
                                                                                        agreement

   North St.        $2,500.50        $2,500.50        Goods Sold /     Allowed          Paid on
   Paul Fire                                          Schedule F                        Effective
   Department                                                                           Date

   Russell Kates    $12,609.79       $12,609.79       Loan /           Allowed          Paid
                                                      Schedule F                        according to
                                                                                        terms of
                                                                                        original pre-
                                                                                        petition
                                                                                        agreement

   The Fire         $4,779.50        $4,779.50        Goods Sold /     Allowed          Paid on
   Store                                              Schedule F                        Effective
                                                                                        Date

   UE               $356.80          $356.80          Goods Sold /     Allowed          Paid on
   Compression                                        Schedule F                        Effective
                                                                                        Date

   Unishippers      $3,811.99        $0.00            Services         Disputed         If Allowed –
                                                      Performed /                       Paid on the
                                                      Schedule F                        Effective
                                                                                        Date or when
                                                                                        Allowed



          The Debtor may file motions to disallow any Unsecured Claims listed as “Disputed” and
  shall treat such claims in accordance with the Bankruptcy Court’s ruling on such motions and
  subject to the provisions of this Plan.

          Class 5. (Equity Interests). On the Effective Date, the shareholders of the Debtor shall
  retain their Equity Interests. The “Absolute Priority Rule” of 11 U.S.C. § 1129(b) is not applicable
  where, as is expected here, the class of unsecured creditors has accepted the Plan. “[I]f a class of
  creditors accepts the plan under section 1129(a)(8), the bankruptcy court may confirm the plan
  without showing that the plan satisfies the ‘unfair discrimination’ and ‘fair and equitable’ standards
  of section 1129(b).” In re Ruti-Sweetwater, Inc., 836 F.3d 1263 (10th Cir. 1988).

         Class 6. (Late Filed Claims). Class 6 is comprised of all Late Filed Claims against Debtor.
  The Class 6 claims shall be disallowed and shall receive no distribution under the Plan.




                                             Page 10 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page11 of 18




          Class 7 (Hexagon Digital Wave, LLC). On the Petition Date, the Debtor was a party to a
  supply agreement (the “Supply Agreement”) with Hexagon Digital Wave, LLC (“Digital Wave”)
  dated June 1, 2017 and amended on December 21, 2018. Under the Supply Agreement, Debtor
  acts as a reseller of used SCBA equipment that Digital Wave refurbishes. Because there is no
  requirement of future performance by the Debtor under the Supply Agreement, the Agreement is
  not an executory contract requiring assumption or rejection.

  Until recently, Digital Wave’s refurbished equipment was certified under a special permit from
  the Department of Transportation (“DOT”). In 2019, DOT terminated the special permit. As a
  result, used equipment sold pursuant to the Supply Agreement is no longer certified by a federal
  regulatory agency. Digital Wave represents to the Debtor that it is challenging the permit
  termination through appropriate federal administrative processes and hopes to have the permit
  reinstated. However, unless and until the permit is reinstated, the Debtor is saddled with unsellable
  inventory and the prospect of customer complaints relating to the equipment sold prior to the
  permit termination. In addition, Digital Waves asserts both pre-petition general unsecured and
  post-petition administrative claims against the Debtor relating to unpaid invoices for product
  delivered to the Debtor to the Supply Agreement. The Debtor asserts that unless the DOT permit
  is reinstated, the product has no value. The Debtor therefore reserves the right to object to the
  claims asserted by Digital Wave. In the event any general unsecured claim is allowed, such claim
  will be treated as a Class 4 claim and paid as provided in the treatment of Class 4. In the event
  any Administrative Claim is allowed, the Claim will be paid on the fifth day of the next calendar
  month after the date upon which such Claim is Allowed

  The Debtor also reserves the right to bring claims against Digital Wave under the Supply
  Agreement arising out of the sale of product that is no longer subject to the DOT special permit.


                                       ARTICLE VI
                             DEFAULT AND PLAN MODIFICATION

         6.1     Default and Right to Cure.

          In the event of any default by the Reorganized Debtor of any payment to any class of
  claimants arising under the terms of the Plan, the Reorganized Debtor shall have thirty (30) days
  within which to cure any default in payments due under this Plan after the date of issuance of
  written notice from any claim holder. Written notice shall be provided to the Reorganized Debtor
  and to Debtor’s counsel as provided in paragraph 12.7 herein, unless written notice of substitution
  of legal counsel is served upon the claim holder at least fifteen (15) days prior to the date notice is
  sent.

         6.2     Failure to Cure Default.

         In the event that the Reorganized Debtor fails to cure any default in the requirements to
  make payment under the Plan, within thirty (30) days from the date that written notice is sent in
  compliance with paragraph 6.1, the Reorganized Debtor shall be in default under the terms of the
  Plan.




                                            Page 11 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                Entered:07/23/19 15:40:43 Page12 of 18




         6.3     Plan Modification.

          At any time after Confirmation of the Plan but before the completion of payments under
  the Plan, the Plan may be modified upon the request of the Reorganized Debtor, after notice and a
  hearing, to the extent allowed by 11 U.S.C. § 1127.

                                     ARTICLE VII
                            MEANS FOR IMPLEMENTATION AND
                               EXECUTION OF THE PLAN

         7.1     Asset Transfer to Reorganized Debtor.

          On or about the Effective Date, all assets of the Debtor shall be transferred to the
  Reorganized Debtor free and clear of all liens, claims, and interests of creditors, equity holders,
  and other parties in interest, except as otherwise provided herein. The Reorganized Debtor shall
  not, except as otherwise provided in this Plan, be liable to repay any debts which accrued prior to
  the Confirmation Date, including any debts or potential liabilities listed in the Debtor’s bankruptcy
  filing or schedules as contingent, unliquidated, disputed, or with an unknown amount. Except as
  provided in this Plan, on the Confirmation Date, the Debtor shall be granted a discharge under
  11 U.S.C. § 1141.

         Soon after the Petition Date, the Debtor sought and obtained Court authority to provide a
  $75,000.00 deposit to CoAdvantage. Within 21 days after the Confirmation Date, the $75,000.00
  deposit shall be returned by CoAdvantage to the Reorganized Debtor. Any other deposits paid by
  the Debtor in connection with this bankruptcy proceeding shall be returned to the Reorganized
  Debtor within 21 days after the Confirmation Date.

          Except as set forth in any voluntary disclosure agreements, the Reorganized Debtor shall
  not be liable to repay any pre-petition amounts allegedly owed to any taxing authorities listed on
  the Debtor’s Amended Schedule E/F: Creditors Who Have Unsecured Claims (“Amended
  Schedule E”) filed on February 26, 2019 at docket no. 136. On February 26, 2019, the Debtor
  amended its Schedule E to include the names and addresses of several taxing authorities who may
  assert Claims against the Debtor for unpaid sales, franchise, and other corporate taxes. Such claims
  were listed as “unknown.” On February 26, 2019, complete copies of Amended Schedule E, the
  Notice of Amendment to Schedule, and the Notice of Meeting of Creditors were mailed to the
  addresses listed in Amended Schedule E (docket no. 137). Notice of the Bar Date was also
  published once in the national edition of the Wall Street Journal. On February 26, 2019, the Debtor
  served a copy of the Notice of Order Establishing Procedures and Bar Date for the Filing of Proofs
  of Claim Pursuant to Fed. R. Bankr. P. 3003(c)(3), Corrected Order Establishing Bar Date for the
  Filing of Proofs of Claim Pursuant to Fed.R.Bankr.P. 3003(c)(3) (Docket No. 128); and Official
  Form B410: Proof of Claim on all creditors included in Amended Schedule E (docket no. 153).
  None of the taxing authorities added to the Amended Schedule E filed claims even though they
  received notice. Pursuant to Fed.R.Bankr.P. 3003(c)(2), only creditors who are not schedule or
  who are listed as holding disputed, contingent, or unliquidated claim must file a claim in order to
  share in distributions and be entitled to vote to accept or reject a plan. Although “unknown” is not
  synonymous with “disputed, contingent, or unliquidated,” it is obvious that the statutory




                                            Page 12 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                  Entered:07/23/19 15:40:43 Page13 of 18




  evidentiary presumption as to the validity and amount of a claim cannot apply to a claim scheduled
  as “unknown.” In re Sabbun, 556 B.R. 383, 388 (Bankr. C.D. Ill. 2016).

         7.2     Means for Implementation.

          The Debtor shall fund its Plan obligations with cash from operations, a debtor-in-possession
  loan previously approved by the Bankruptcy Court, and future cash infusions from equity interest
  holders, if necessary. The Debtor shall have no obligation to obtain court approval for future loans
  or capital contributions. Such funds shall be sufficient to pay in full all amounts due on the Effective
  Date, and, as applicable, priority claimants treated under Article III herein.

         7.3     Execution of Plan.

         On the Effective Date, the Reorganized Debtor shall implement its Plan of Reorganization
  pursuant to the terms for each class of claimants set forth above. Payments under the Plan shall
  come from the cash flow of the Reorganized Debtor generated by the Reorganized Debtor's
  business, from a previously approved debtor-in-possession loan, and capital contributions or loans.
  Payments to creditors holding Contested Claims as provided in Article X herein shall be held in
  escrow.

         The lawsuit brought by Rutledge and Davis, PLLC against the Debtor and currently
  pending in the United States District Court for the Northern District of Mississippi, cause number
  3:18CV000114-MPM-RP (the “Mississippi Lawsuit”) shall be dismissed, with prejudice, within
  21 days after the Confirmation Date.

         7.4     Avoidance and Recovery Actions.

         The Reorganized Debtor may pursue any claims or recovery actions held by the Debtor,
  including but not limited to recovery under 11 U.S.C. §§ 544, 547, 548 and 549. The Reorganized
  Debtor may abandon any claim it has against any third party if it determines that the claim is
  burdensome or of inconsequential value and benefit. The Reorganized Debtor is authorized to
  employ counsel to represent it in litigation or any cause of action or claims held by the Debtor.
  The Debtor does not believe that any such claims exist.

         7.5     Deposit Accounts.

         All funds held by the Reorganized Debtor for distribution under the Plan shall be held in
  accounts which meet the insurance and guaranty requirements 11 U.S.C. § 345(b).

         7.6     Claims Objections.

          Following the Effective Date, the Reorganized Debtor may compromise objections to
  Claims or causes of action referred to in this Plan without notice and hearing for claims or causes
  of action asserted in the original amount of $50,000.00 or less. Settlements or compromises of
  any claims or causes of action asserted in the amount of $50,000.00 or more shall be subject to
  notice and an opportunity for hearing under the provisions after notice in compliance with the
  Federal and Local Rules of Bankruptcy Procedure.




                                             Page 13 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                Entered:07/23/19 15:40:43 Page14 of 18




         7.7     Continued Operations.

          After the Effective Date, the Reorganized Debtor exercising its business judgment may
  sell, operate or abandon any of its assets.

         7.8     Discharge and Injunctive Relief.

          The Reorganized Debtor shall receive a discharge to the extent permitted by
  11 U.S.C. § 1141 and the Reorganized Debtor shall be entitled to seek injunctive relief from the
  Court, if necessary, to enforce any and all provisions of the Plan.

                                        ARTICLE VIII
                                  EFFECT OF CONFIRMATION

          Upon Confirmation, the provisions of this Plan shall bind the Debtor and any creditor or
  equity security holder of the Debtor, whether or not the Claim or Equity Interest of such Person is
  impaired under this Plan and whether or not such Person has accepted this Plan. Upon
  Confirmation, all of the property of the Debtor’s estates shall be vested in the Reorganized Debtor
  as provided in this Plan, free and clear of all Claims and Equity Interests, except as specifically
  provided in this Plan. Upon Confirmation, all creditors and equity security holders of the Debtor
  are permanently enjoined from commencing or pursuing any action against the Reorganized
  Debtor, other than an action to enforce the provisions of this Plan.

                                     ARTICLE IX
                            PROVISION FOR ASSUMPTION OR
                         REJECTION OF EXECUTORY CONTRACTS

          All unexpired leases and executory contracts between the Debtor and any other Person (if
  any) which have not prior to the Effective Date of the Plan been affirmatively assumed by the
  Debtor, are hereby rejected.

                                       ARTICLE X
                            PROVISION AS TO DISPUTED CLAIMS

         10.1    Objections.

           The Reorganized Debtor may, at any time within ninety (90) days after the Effective Date,
  file an objection to any claim which in its opinion should be objected to as improper, in whole or
  in part.

           Upon the filing of such objection or service of said written notice, such claim shall be
  considered a Contested Claim, and any cash or other instruments or property otherwise
  distributable to such creditor under this Plan shall be held by the Reorganized Debtor in escrow
  until final disposition of the objection to the claim either by settlement or entry of a Final Order.
  If the claim is only contested in part, payment shall be made to the claimant on the uncontested
  portion under the provisions of Article V and the balance shall be treated as a Contested Claim
  under the provisions of Article X. If the objection is overruled or denied, in whole or in part, or
  the claim is allowed by stipulation of the Reorganized Debtor and the claimant, such claimant shall




                                            Page 14 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                Entered:07/23/19 15:40:43 Page15 of 18




  receive the amount of cash provided in this Plan to the extent of the amount of the claim finally
  allowed, including back installments.

         10.2    Contested Claims Escrow.

          From and after the Effective Date, the Reorganized Debtor shall reserve and hold for the
  benefit of each holder of a Contested Claim cash in an amount equal to the payments which would
  have been made to the holder of such Contested Claim if it were an Allowed Claim in an amount
  equal to the lesser of: (i) the amount of the Contested Claim or (ii) the amount in which the
  Contested Claim shall be estimated by the Bankruptcy Court pursuant to § 502 of the Bankruptcy
  Code for purposes of allowance, which amount shall constitute and represent the maximum
  amount in which such claim may ultimately become an Allowed Claim. No payments or
  distributions shall be made with respect to all or any portion of any Contested Claim pending the
  entire resolution thereof by Final Order.

                             ARTICLE XI
    AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS OF DEBTOR

          As may be required, the Articles and Bylaws of the Debtor shall be amended on or before the
  Effective Date to the extent necessary to effectuate the provisions of the Plan.

                                       ARTICLE XII
                                MISCELLANEOUS PROVISIONS

         12.1    Retention of Jurisdiction.

          The Reorganized Debtor reserves the right to reopen the Chapter 11 Case after
  Confirmation and dismissal for the purposes set forth in this paragraph. The Bankruptcy Court
  shall retain jurisdiction over the Chapter 11 Case for the following purposes:

         (a)     To hear and determine any and all objections to the allowance of Claims or
                 Interests.

         (b)     To determine any and all applications for allowances of compensation and
                 reimbursement of expenses and any other fees and expenses authorized to be paid
                 or reimbursed under the Bankruptcy Code or the Plan, to the extent such claim was
                 incurred prior to the Effective Date.

         (c)     To hear and determine any and all pending applications for the rejection or
                 assumption, or for the assumption and assignment, as the case may be, of executory
                 contracts or unexpired leases to which the Debtor is a party, and to hear and
                 determine any and all Claims arising therefrom.

         (d)     To hear and determine any and all applications, adversary proceedings, and
                 contested or litigated matters that may be pending on the Effective Date or instituted
                 by the Reorganized Debtor thereafter.




                                              Page 15 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page16 of 18




         (e)     To consider any modifications of the Plan, to remedy any defect or omission, or
                 reconcile any inconsistency in the Plan or in any order of the Bankruptcy Court,
                 including the Confirmation Order.

         (f)     To hear and determine any application to sell the Debtor’s property free and clear
                 of liens.

         (g)     To hear and determine all controversies, suits, and disputes that may arise in
                 connection with the interpretation, enforcement, or consummation of the Plan.

         (h)     To consider and act on the compromise and settlement of any claim or cause of
                 action by or against the Debtor where the original claim or cause of action is in
                 excess of $50,000.00.

         (i)     To issue orders in aid of execution of the Plan as contemplated by Section 1142 of
                 the Bankruptcy Code.

         (j)     To determine such other matters as may be set forth in the Confirmation Order or
                 which may arise in connection with the Plan or the Confirmation Order.

         12.2    Vesting of Property.

          The Reorganized Debtor shall be vested with ownership to all property of the estate upon
  the Effective Date.

         12.3    Satisfaction of Claims.

          The payments made hereunder shall be in exchange for all Claims against the Debtor and
  shall constitute full settlement, release, discharge, and satisfaction of all such claims against the
  Debtor. Confirmation of the Plan shall constitute a modification of any note or obligation for
  which specification and treatment is provided under the Plan as set forth in the Plan. Any
  obligation or note, previously in default, so modified, shall be cured as modified as of the
  Confirmation Date. This provision shall be operable regardless of whether the Plan provides for
  any obligation to be evidenced by a rewritten loan or security document following confirmation of
  the Plan.

         12.4    Pre-Existing Causes of Action.

         Nothing contained herein shall prevent the Reorganized Debtor from taking any action as
  may be necessary to the enforcement of any cause of action which may exist on behalf of the
  Reorganized Debtor and which may not have been enforced or prosecuted by the Debtor prior to
  the Effective Date. In accordance with Bankruptcy Code section 1123(b)(3), the Reorganized
  Debtor shall retain all pre-petition causes of action, a nonexclusive description of which is set forth
  below, and other similar claims, counterclaims, rights, defenses, setoffs, recoupments, and actions
  in law or equity arising under the Bankruptcy Code or applicable non-bankruptcy law. The term
  “causes of action,” shall include, but is not limited to, any and all claims, demands, rights, actions,
  causes of action and suits of the Debtor, Reorganized Debtor, and/or bankruptcy estate of any kind
  or character whatsoever, known or unknown, suspected or unsuspected, matured or unmatured,




                                            Page 16 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                 Entered:07/23/19 15:40:43 Page17 of 18




  whether arising prior to, on or after the Petition Date, in contract or in tort, at law or in equity or
  under any theory of law, including, but not limited to (1) rights of setoff, counterclaim or
  recoupment; (2) the right to object to claims or interests; (3) claims pursuant to Section 362 of the
  Bankruptcy Code; (4) such claims and defenses as fraud, negligence, breach of fiduciary duty,
  breach of contract, unjust enrichment, tortious interference; (5) all avoidance actions; (6) claims
  for tax refunds; (7) any and all defenses to tax claims; (8) claims pursuant to Section 506 of the
  Bankruptcy Code; and (9) any other claims or defenses which may be asserted against third parties
  or insiders. Such causes of action, include, but are not limited to, any breach of contract claims,
  tort claims, abuse of process claims, malicious prosecution claims, refund claims, indemnity
  claims, warranty claims, setoffs, or defenses against (1) Hexagon Digital Wave, LLC; (2) any state
  or local taxing authority; (3) Rutledge and Davis, PLLC; and (4) Safety Source, Inc..

         12.5    Reservation of Rights.

         The Reorganized Debtor reserves the right to modify the Plan prior to the Confirmation,
  and thereafter to modify the Plan in accordance with 11 U.S.C. § 1127(b) and paragraph 6.3 herein.

         12.6    Headings.

         The headings used in the Plan are for convenience of reference only and shall not limit or
  in any manner affect the meaning or interpretation of the Plan.

         12.7    Notices.

          All notices, request, demands, or other communications required or permitted in this Plan
  must be given in writing to the party(ies) to be notified. All communications will be deemed
  delivered when received at the following addresses:

         (a) To Debtor:

                 Dalmatian Fire Equipment, Inc.
                 75 Oak Ave.
                 Eaton, CO 80615
                 kevin.simmons@dalmatianfire.com

                 With a copy to:

                 David V. Wadsworth
                 David J. Warner
                 Wadsworth Garber Warner Conrardy, P.C.
                 2580 W. Main St., Ste. 200
                 Littleton, CO 80120
                 dwarner@wgwc-law.com
                 dwadsworth@wgwc-law.com




                                            Page 17 of 18
Case:18-18332-MER Doc#:183 Filed:07/23/19                    Entered:07/23/19 15:40:43 Page18 of 18




           (b)     To an allowed claimant, at the addresses set forth in the allowed Proof of Claim, if
                   filed , or, if no Proof of Claim is filed , at the address set forth for the claimant in the
                   Debtor' s schedules filed with the Bankruptcy Court.

           12.8    Successors and Assigns.

           The Plan will be binding upon the Reorganized Debtor, any creditor affected by the Plan
    and their heirs, successors, assigns and legal representatives.

           12.9    Unclaimed Pay ments.

            If an individual or entity that is entitled to receive a payment or distribution pursuant to
    this Plan fails to negotiate a check, accept a distribution, or provide a forwarding address, the
    person or entity is deemed to have released and abandoned any right to payment or distribution
    under the Plan.

           DATED July 23 , 2019.

                                                                           PMENT, INC.

                                                                               >




                                            WADSWORTH GARBER WARNER CONRARDY, P.C.

                                            /s/David J. Warner
                                            David V. Wadsworth, #32066
                                            David J. Warner, #38708
                                            2580 W. Main St. , Ste. 200
                                            Littleton, CO 80120
                                            (303) 296-1999, Fax: (303) 296-7600
                                            ATTORNEYS FOR DALMATIAN FIRE EQUIPMENT, INC.




                                               Page 18 of 1889
